DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 04/07/2021 places the Application in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Morishita (US 2010/0044686 A1) is the closest prior art.  Morishita discloses an organic electronic device (organic EL device 1 as shown in figure 1) ([0060]) comprising: a first electrode (anode 10), a second electrode (cathode 60) provided to face the first electrode (10); and one or more organic material layers (layers 20-50) (fig. 1 and [0060]) provided between the first electrode (10) and the second electrode (60), wherein one or more layers of the organic material layers (20-50) comprise a compound represented by the following Chemical Formula (chemical formula I as disclosed in [0024] and [0032]) 

    PNG
    media_image1.png
    155
    258
    media_image1.png
    Greyscale

wherein Y1-Y4
R1-R4 are independently selected from a cyano group, a fluoroalkyl group, and a substituted or unsubstituted aryl group ([0024] and [0032]), and 
X1 is represented by one of 
    PNG
    media_image2.png
    48
    62
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    42
    42
    media_image3.png
    Greyscale
.

Therefore, above formula reads on instant claimed formula (I) wherein X (X1 in disclosed formula I of Morishita) is represented by one of 
    PNG
    media_image2.png
    48
    62
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    42
    42
    media_image3.png
    Greyscale
, A (R2 and R3 in disclosed formula I of Morishita) and B (R1 and R4 in disclosed formula I of Morishita) are independently selected from a hydrogen atom, a cyano group, a fluoroalkyl group, and a substituted or unsubstituted aryl group ([0024] and [0032]), C is hydrogen attached to each of Y1 and Y4 carbon ([0024] and [0032]), each of R1 and R2 is hydrogen attached to Y2 and Y3 carbon ([0024] and [0032]).
Morishita explicitly discloses that each of A (R2 and R3 in disclosed formula I of Morishita) and B (R1 and R4 in disclosed formula I of Morishita) can selected from a substituted aryl group ([0024]).  However, Morishita fails to disclose that the A and B each independently being an aryl group substituted with fluoroalkoxy group.
The declaration as filed on 10/06/2020, an organic device comprising the claimed compound in the hole transporting or injecting layer allows for a device with improved properties (see results as tabulated in Table 1 of Declaration dated 10/06/2010).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721